VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner denying appellant’s application for a patent for a construction relating to a socket and wooden handle for a lifting jack.
The jack is admittedly old in the art, and the process of lifting by an adjustable handle inserted in a socket is old. Appellant discovered that a round wooden handle used for lifting purposes would break when the pressure was imposed across the grain of the wood. Appellant’s claims are for a pole shaped, with respect to the claim, so that it can be inserted in the socket in only one of two positions, and, when inserted the direction of the grain, is lengthwise of the pole, and thereby gives to the pole or lever its maximum strength.
To accomplish this result the. soeket is made in oval form in cross-section; the greater transverse axis being in á vertical plane. The handle thus constructed to fit the socket has its major axis in a vertical plane, and, being capable of insertion only in this determined, position, the grain of the wood, can be so adjusted that, when the handle is in position, it will be capable of resisting to its maximum strength.* But this method of constructing ax handles, hammer handles, and tool handles generally, in this strain-re*688sisting shape, is old. There is, therefore, nothing patentable in appellant’s device.
The decision of the Commissioner is affirmed.